 Case 20-00154-ELG             Doc 29 Filed 12/11/20 Entered 12/12/20 00:05:02                         Desc Imaged
                                    Certificate of Notice Page 1 of 4
NTCMDC (11/04)




                                             United States Bankruptcy Court for
                                                 the District of Columbia
                                          E. Barrett Prettyman U. S. Courthouse
                                            333 Constitution Ave, NW #1225
                                                  Washington, DC 20001
                                                      (202) 354−3280
                                                  www.dcb.uscourts.gov

In Re                                                                                      Case No. 20−00154−ELG
Walter Leroy Peacock
Debtor                                                                                     Chapter 11

                              NOTICE OF MOTION TO DISMISS OR CONVERT
                                       AND NOTICE OF HEARING
                             ===========================================

   The United States Trustee has filed a motion to dismiss or convert this case. Your rights may be affected. You
should discuss the motion with your attorney, if you have one in this bankruptcy case. (If you do not have an attorney,
you may wish to consult one.) The motion is on file at the Clerk's Office and available there for you to read. Also, the
motion may be viewed via Public Access to Court Electronic Records (PACER); however, you will need a PACER
account and you will be assessed a fee for viewing the motion via PACER. For more information regarding PACER,
please see their web site at http://pacer.psc.uscourts.gov.
   If you do not want the court to grant the relief sought, or if you want the court to consider your views on the
motion, then you or your attorney must file a written response or answer within 21 days of the date of this notice
explaining your position. Responses or answers must be submitted to: United States Bankruptcy Court; Clerk's Office,
333 Constitution Avenue, NW, Washington, DC 20001.
   If you mail your response to the court for filing, you must mail it early enough so the court will receive it on or
before the date stated above. Also, you must mail a copy to the movant's attorney.

  A hearing has been scheduled on this matter on 1/13/21 at 10:30 AM. The hearing will be held in Courtroom 1,
United States Courthouse, 333 Constitution Avenue, NW, Washington, DC 20001.

  IF YOU OR YOUR ATTORNEY DO NOT RESPOND, THE COURT MAY DECIDE THAT YOU DO NOT
OPPOSE THE RELIEF SOUGHT IN THE MOTION AND MAY ENTER AN ORDER GRANTING THAT RELIEF
WITHOUT A HEARING.
Dated: 12/9/20                                               For the Court:
                                                             Angela D. Caesar
                                                             BY: am
      Case 20-00154-ELG                      Doc 29 Filed 12/11/20 Entered 12/12/20 00:05:02                                             Desc Imaged
                                                  Certificate of Notice Page 2 of 4
                                                              United States Bankruptcy Court
                                                                   District of Columbia
In re:                                                                                                                 Case No. 20-00154-ELG
Walter Leroy Peacock                                                                                                   Chapter 11
       Debtor(s)
                                                     CERTIFICATE OF NOTICE
District/off: 0090-1                                                  User: admin                                                                 Page 1 of 3
Date Rcvd: Dec 09, 2020                                               Form ID: ntcmdc                                                           Total Noticed: 40
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.

++               Addresses marked '++' were redirected to the recipient's preferred mailing address pursuant to 11 U.S.C. 342(f)/Fed.R.Bank.P.2002(g)(4).


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Dec 11, 2020:
Recip ID                Recipient Name and Address
dbpos                 + Walter Leroy Peacock, 2920 Pennsylvania Avenue, SE, Washington, DC 20020-3837
smg                     Child Support Services Division, Office of the Attorney General, Judiciary Square 441 4th Street, NW, 5th Floor, Washington, DC 20001
smg                   + District Unemployment Compensation Board, 4058 Minnesota Ave., NE, 4th Floor, Washington, DC 20019-3540
smg                   + Office of Attorney General, Tax, Bankruptcy, and Finance, One Judiciary Square, 441 4th Street, NW, 6th Floor Washington, DC
                        20001-2714
smg                     Secretary of the Treasury, 15th and Pennsylvania Aveneu, NW, Washington, DC 20220-0001
smg                     U.S. Attorney's Office, Civil Division - Judiciary Ct. Building, 555 4th St., N.W., 4th Floor, Washington, DC 20001-2733
742908                + BWW Law Group, LLC, 6003 Executive Blvd., Suite 101, Rockville, MD 20852-3813
745576                + Bank of Missouri, Total Card Inc, 2700 S Lorraine Place, Sioux Falls, SD 57106-3657
742910                + CW Nexus Credit Card Holdings Trust, 2700 S. Lorraine Place, Sioux Falls, SD 57106-3657
742909                + Capital Bank N.A., One Church Street, Rockville, MD 20850-4190
742912                + DC Water & Sewer Authority, PO Box 97200, Washington, DC 20090-7200
742916               ++ DSNB MACY S, CITIBANK, 1000 TECHNOLOGY DRIVE MS 777, O FALLON MO 63368-2222 address filed with court:, Macy's,
                        Bankruptcy Processing, P.O. Box 8053, Mason, OH 45040
742913                + Deutsche Bank National Trust Company, 1661 Worthington Road, Suite 100, West Palm Beach, FL 33409-6493
743855                  Deutsche Bank National Trust Company, PHH Mortgage, Attn: Bankruptcy Department, P.O. Box 24605, West Palm Beach, FL
                        33416-4605
742905                + Equifax Information Services, LLC, PO Box 740256, Atlanta, GA 30374-0256
742914                  First Premier Bank, PO Box 5524, Sioux Falls, SD 57117-5524
744082                  HSBC Bank USA, National Association, PHH Mortgage, Attn: Bankruptcy Department, P.O. Box 24605, West Palm Beach, FL
                        33416-4605
742915                + HSBC Bank USA, National Association, 452 Fifth Avenue, New York, NY 10018-2736
744490                + HSBC Bank USA, National Association, as Trustee fo, c/o McCabe, Weisberg & Conway, LLC, 312 Marshall Avenue, Suite 800, Laurel,
                        MD 20707-4808
742917                + McCabe, Weisberg & Conway LLC, 312 Marshall Ave Suite 800, Laurel, MD 20707-4808
744536                + The Bank of Missouri, PO Box 105555, Atlanta, GA 30348-5555
742924                + Walter Buzzetta, Esq., Stradey Ronon Stevens & Young, LLP, 2000 K Street, Suite 700, Washington, DC 20006-1866

TOTAL: 22

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI). Electronic transmission is in Eastern
Standard Time.
Recip ID                 Notice Type: Email Address                                     Date/Time                 Recipient Name and Address
smg                    + Email/Text: angela.coleman@dc.gov
                                                                                        Dec 09 2020 23:28:00      D.C. Office of Tax and Revenue, Bankruptcy
                                                                                                                  Division, 1101 4th Street SW, Washington, DC
                                                                                                                  20024-4457
smg                       Email/Text: sbse.cio.bnc.mail@irs.gov
                                                                                        Dec 09 2020 23:28:00      Internal Revenue Service, P.O. Box 7346,
                                                                                                                  Philadelphia, PA 19101-7346
smg                       Email/Text: atlreorg@sec.gov
                                                                                        Dec 09 2020 23:28:00      Securities and Exchange Commission, Atlanta
                                                                                                                  Regional Office, Office of Reorganization, 950
                                                                                                                  East Paces Ferry Road NE, Ste. 900, Atlanta, GA
                                                                                                                  30326-1382
cr                        Email/Text: bnc@atlasacq.com
                                                                                        Dec 09 2020 23:28:00      Atlas Acquisitions LLC, 294 Union St.,
                                                                                                                  Hackensack, NJ 07601
748870                    Email/Text: bnc@atlasacq.com
                                                                                        Dec 09 2020 23:28:00      Atlas Acquisitions LLC, 492C Cedar Lane, Ste
                                                                                                                  442, Teaneck NJ 07666
      Case 20-00154-ELG                   Doc 29 Filed 12/11/20 Entered 12/12/20 00:05:02                                        Desc Imaged
                                               Certificate of Notice Page 3 of 4
District/off: 0090-1                                               User: admin                                                            Page 2 of 3
Date Rcvd: Dec 09, 2020                                            Form ID: ntcmdc                                                      Total Noticed: 40
742907                + Email/Text: jcissell@bankofmissouri.com
                                                                                   Dec 09 2020 23:28:00     Bank of Missouri, 906 N. Kingshighway Street,
                                                                                                            Perryville, MO 63775-1204
743224                   Email/PDF: MerrickBKNotifications@Resurgent.com
                                                                                   Dec 09 2020 23:37:03     CW Nexus Credit Card Holdings l, LLC,
                                                                                                            Resurgent Capital Services, PO Box 10368,
                                                                                                            Greenville, SC 29603-0368
742906                + Email/Text: bankruptcy.notifications@fisglobal.com
                                                                                   Dec 09 2020 23:28:00     Chex System, Inc., Attn: Consumer Relations,
                                                                                                            7805 Hudson Road, Suite 100, Saint Paul, MN
                                                                                                            55125-1595
742911                + Email/Text: angela.coleman@dc.gov
                                                                                   Dec 09 2020 23:28:00     DC Office of Tax and Revenue, 1101 4th Street,
                                                                                                            SW, No. 270, Washington, DC 20024-4457
742904                + Email/Text: angela.coleman@dc.gov
                                                                                   Dec 09 2020 23:28:00     District of Columbia, Office of Tax and Revenue,
                                                                                                            1101 4th Street, SW, Washington, DC 20024-4457
742993                   Email/PDF: resurgentbknotifications@resurgent.com
                                                                                   Dec 09 2020 23:38:21     LVNV Funding, LLC, Resurgent Capital Services,
                                                                                                            PO Box 10587, Greenville, SC 29603-0587
742919                   Email/Text: ml-ebn@missionlane.com
                                                                                   Dec 09 2020 23:28:00     Mission Lane/TAB Bank, PO Box 31535, Tampa,
                                                                                                            FL 33621
742918                   Email/PDF: MerrickBKNotifications@Resurgent.com
                                                                                   Dec 09 2020 23:37:03     Merrick Bank, PO Box 5721, Hicksville, NY
                                                                                                            11802-5721
742929                + Email/PDF: PRA_BK2_CASE_UPDATE@portfoliorecovery.com
                                                                        Dec 09 2020 23:38:17                PRA Receivables Management, LLC, PO Box
                                                                                                            41021, Norfolk, VA 23541-1021
742920                + Email/PDF: gecsedi@recoverycorp.com
                                                                                   Dec 09 2020 23:38:17     Synchrony Bank/Amazon, PO Box 965013,
                                                                                                            Orlando, FL 32896-5013
742921                   Email/Text: bankruptcy@td.com
                                                                                   Dec 09 2020 23:28:00     TD Bank, N.A., 1701 Route 70 East, Cherry Hill,
                                                                                                            NJ 08034
742922                + Email/Text: bknotices@totalcardinc.com
                                                                                   Dec 09 2020 23:28:00     Total Card Inc., 5109 S. Broadband Lane, Sioux
                                                                                                            Falls, SD 57108-2208
742923                   Email/Text: wfmelectronicbankruptcynotifications@verizonwireless.com
                                                                                  Dec 09 2020 23:28:00      Verizon, Bankruptcy Department, 404 Brock Dr,
                                                                                                            Bloomington, IL 61701-2654

TOTAL: 18


                                                    BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
Recip ID        Bypass Reason Name and Address
cr                            Deutsche Bank National Trust Company, as Trustee f
cr                            HSBC Bank USA, National Association, as Trustee fo
smg             *             Internal Revenue Service, P.O. Box 7346, Philadelphia, PA 19101-7346
cr              *+            PRA Receivables Management, LLC, PO Box 41021, Norfolk, VA 23541-1021
742903          *             Internal Revenue Service, Centralized Insolvency Operation, PO Box 7346, Philadelphia, PA 19101-7346

TOTAL: 2 Undeliverable, 3 Duplicate, 0 Out of date forwarding address


                                                   NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.
       Case 20-00154-ELG                  Doc 29 Filed 12/11/20 Entered 12/12/20 00:05:02                                      Desc Imaged
                                               Certificate of Notice Page 4 of 4
District/off: 0090-1                                              User: admin                                                           Page 3 of 3
Date Rcvd: Dec 09, 2020                                           Form ID: ntcmdc                                                     Total Noticed: 40

Date: Dec 11, 2020                                       Signature:            /s/Joseph Speetjens




                                CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on December 9, 2020 at the address(es) listed
below:
Name                            Email Address
Brett Weiss
                                on behalf of Debtor In Possession Walter Leroy Peacock brett@BankruptcyLawMaryland.com
                                chetan@brettweiss.com;r51781@notify.bestcase.com

Kevin R. Feig
                                on behalf of Creditor Deutsche Bank National Trust Company as Trustee for Fremont Home Loan Trust 2006-2, Asset-Backed
                                Certificates, Series 2006-2 bankruptcymd@mwc-law.com, bankruptcyva@mwc-law.com

Kevin R. Feig
                                on behalf of Creditor HSBC Bank USA National Association, as Trustee for Nomura Home Equity Loan, Inc., Asset-Backed
                                Certificates, Series 2006-FM2 bankruptcymd@mwc-law.com, bankruptcyva@mwc-law.com

Kristen S. Eustis
                                on behalf of U.S. Trustee U. S. Trustee for Region Four Kristen.S.Eustis@usdoj.gov

U. S. Trustee for Region Four
                                USTPRegion04.DC.ECF@USDOJ.GOV


TOTAL: 5
